Citation Nr: 0321310	
Decision Date: 08/26/03    Archive Date: 09/02/03

DOCKET NO.  01-02957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi


THE ISSUES

Entitlement to service connection for a tremor disorder.

Entitlement to an increase in a 20 percent rating for a low 
back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel




INTRODUCTION

The veteran served on active duty from June 1964 to August 
1984.  This case comes to the Board of Veteran's Appeals 
(Board) from a June 2000 RO decision which denied service 
connection for a tremor disorder (referred to as a left arm 
tremor) and denied an increase in a 20 percent rating for a 
low back disorder.  Beginning in November 2002, the Board 
undertook additional development of the evidence on these 
issues, pursuant to the authority of 38 C.F.R. § 19.9(a)(2).  
That development is completed.  Although the Board 
development regulation was recently invalidated by a court 
decision (Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed.Cir. 2003)), the Board will 
issue a decision on the issue of service connection for a 
tremor disorder, since the result is favorable to the 
veteran.  The issue of an increased rating for a low back 
disorder is the subject of the remand at the end of the 
decision.


FINDING OF FACT

The veteran's current tremor disorder began during his active 
service.


CONCLUSION OF LAW

A tremor disorder was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

As to the issue of service connection for a tremor disorder, 
there has been adequate VA compliance with the notice and 
duty to assist provisions of the law.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

The evidence shows the veteran served on active duty from 
1964 to 1984, at which point he retired based on 20 years of 
service.  Service medical records contain references to 
tremors or tremulousness, although at times the problem was 
felt to be of unknown etiology or a manifestation of a 
psychiatric condition.  One of the veteran's current 
established service-connected conditions is a depressive 
disorder.  Earlier rating sheets note this service-connected 
psychiatric condition was once classified as a 
psychophysiological musculoskeletal disorder (with various 
manifestations, one of which was tremors).  Post-service 
medical records in recent years have noted tremors, although 
the etiology is unclear and an organic basis has not always 
been evident.  At a 2003 VA neurological examination, the 
doctor's impression was that the veteran had tremors, and 
that they were more like essential type tremors.  The doctor 
noted the veteran said the condition started in service, and 
the doctor commented on service and post-service medical 
evidence of tremors.

The latest VA examination indicates the presence of tremors 
which likely represent an essential type tremor disorder (a 
familial or hereditary type tremor).  See VAOPGCPREC 82-90 
(service connection possible for familial diseases).  Given 
the historical medical evidence and the latest VA examination 
findings, there is a reasonable basis to trace the condition 
to service onset.  Bearing in mind the benefit-of-the-doubt 
rule, 38 U.S.C.A. § 5107(b), the Board finds that the 
veteran's current tremor disorder began during his active 
duty.  A tremor disorder was incurred in service, warranting 
service connection. 


ORDER

Service connection for a tremor disorder is granted.



REMAND

The remaining issue on appeal is entitlement to an increase 
in a 20 percent rating for a low back disorder.  Since the RO 
last reviewed this issue, there has been a change in the 
rating criteria of Diagnostic Code 5293 concerning 
intervertebral disc syndrome.  The Board has also developed 
additional evidence on this issue which has not been 
considered by the RO.  Under these circumstances, and to 
accord the veteran due process, this issue is remanded to the 
RO for the following action: 

The RO should review the claim for an 
increased rating for a low back disorder, 
taking into account evidence received 
since the statement of the case, and 
considering the new version of Diagnostic 
Code 5293.  If the claim is denied, the 
RO should provide the veteran and his 
representative with a supplemental 
statement of the case, and give them an 
opportunity to respond, before the case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                     
______________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



